 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING,dissenting :I dissent from the majority's conclusion that the dispute inthis case is one cognizable under Sections 10(k) and 8(b) (4) (D).It is the position of the majority that a jurisdictional disputeexists in this case solely on the ground that the Respondent hassought "assignment of the disputed work from one group of employ-ees to another." If this is all that is needed to evoke the Board'sarbitrational power, it would seem equally logical to determineawork dispute where the employer is alleged to have assignedwork to employees on the basis of racial considerations, member-ship in a favored union, or even seniority. In my view, Sections10(k) and 8(b) (4) (D) do not present so easy a formula for theeffectuation of those provisions of the Act when considered withother, equally important, statutory objectives.Here the Respond-ent does not claim that the work of driving the Importer's carsfrom the marine terminal premises to the Importer's lot locatedwithin the Calumet port area is work that longshoremen are betterentitled to perform by virtue of skill, history, tradition, practice,or custom in the industry. Indeed, the Respondent has no objectionif other employees drive these cars away from the terminal providedthe cars are driven outside the Calumet port area.Respondentbases its claim to this work solely on the ground that its contractwith North Pier Terminal Company gives it the right to removeall cargo from the hold of the ship to "its final resting place"within the dock area.Essentially, this dispute is one of contractinterpretation.If Respondent were persuaded that it had no con-tractual right to perform this work, the dispute would be resolved.I cannot agree that the extraordinary provisions of Sections 10 (k)and 8(b) (4) (D) were enacted by Congress merely to resolve dis-putes over the interpretation of collective-bargaining agreements.In my opinion, the means used by the Respondent to achieve itsobjectives and the legality of those objectives should be determinedby other applicable provisions of the statute.Accordingly, I wouldquash this notice of hearing.Dunrail Construction Co., Inc., andCrosswayMotor Hotels, Inc.andHotel,Restaurant Employees and Bartenders Union, Local178,Hotel & Restaurant Employees' & Bartenders Interna-tional Union,AFL-CIO.Case No. 2-CA-10025.February 17,1965DECISION AND ORDEROn November9, 1964,Trial Examiner Reeves R. Hilton issuedhisDecision in the above-entitledproceeding,finding that the151 NLRB No. 15. DUNRAIL CONSTRUCTION CO., INC., ETC.99Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decison.Thereafter, the Respondents filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel[Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the modificationnoted below.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order the Order recommended by the Trial Examiner, andorders that Dunrail Construction Co., Inc., and Crossway MotorHotels, Inc., New York, New York, their officers, agents, successors,and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.1We do not adopt the Trial Examiner's statement that the basicissue hereiswhetherthere is "substantial evidence," considering the record as a whole, to support the allega-tions of the complaint that the Respondent violated Section 8(a)(1) and (3) of the ActUnder Section 10(c) of the Act, the Board's finding that a respondent has engaged inunfair labor practices must be based "upon the preponderance of the testimony" takenat the hearingUpon the preponderance of such testimony, we are satisfied that theRespondents have violated the Act as found by the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges, as amended, filed by the above-named Charging Party, herein calledthe Union, the General Counsel of the National Labor Relations Board issued a com-plaint, dated June 30, 1964, alleging that Dunrail Construction Co., Inc., and CrosswayMotor Hotels, Inc., herein called the Respondents or the Companies, have engaged inspecified acts and conduct in violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act.The answer of the Respondents admits certain allegations of the complaint but deniesthe commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Reeves R. Hilton atNew York City on September 23, 1964, at which all parties were represented andwere afforded full opportunity to be heard, to introduce relevant evidence, to presentoral argument, and to file briefs.About October 14, 1964, I received a brief fromcounsel for the Respondents.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OFTHE RESPONDENTSRespondent Crossway Motor Hotels, Inc., a Delaware corporation, maintains itsprincipal office and a place of business at 711 Third Avenue, New York City, and is 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDengaged in the business of operating motor hotels in New York and Pennsylvaniathrough corporate subsidiaries which it owns and controls.Crossway Motor Hotels,at all times material herein, owned and controlled a corporate subsidiary, DunrailConstruction Co., Inc.Respondent Dunrail Construction Co., Inc., a New York corporation, maintains anoffice and place of business at the same address as Crossway Motor Hotels, and at alltimes material herein, has operated and controlled a motor hotel known as DunwoodieMotor Inn, at Yonkers, New Yoik. Dunwoodie is the only facility involved in thisproceeding.Crossway Motor Hotels and its corporate subsidiaries, including Dunrail Construc-tion Co., at all times material have had common officers, directors, and supervisors,who have formulated and administered common business and labor relations policiesand said Companies have operated their various affiliated businessas anintegratedbusiness enterprise.During the year ending May 5, 1964, which is a representative period, Respondents'gross income from their operations was in excess of$500,000.During the above pe-riod Respondents (1) rendered services and provided accommodations, both in meet-ing rooms and in lodgings, for enterprises engaged in interstate, including InternationalPaper Company and The Borden Company, and (2) extended credit to holders ofcredit cards of American Express and Diners Club, among others. In the sameperiod over 75 percent of the persons lodging in Respondents' motor hotels, includingDunwoodie, remained less than I month.The Respondents admit, and I find, that they are employers engaged in commercewithin the meaning of Section 8(2), (6), and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Preliminary statementAt all times material herein, Harry Seeve was, and is president of Crossway MotorHotels and holds the same office in United Investors Corporation, a managementcompany, which has been managing all the properties of Crossway since aboutNovember 1962.The parties stipulated that the following named persons held the position of mana-ger of Dunwoodie for the periods appearing opposite their names, and that they wereand are supervisors within the meaning of Section 2(11) of the Act: Peter Rogers,from about October 1963 to February 1964; Cliff Conard, from about March to May1964; and James Altland, since about May 13, 1964.The parties also stipulated that about April 14, 1964, the Respondents receiveda telegram from the Union stating that it represented a majority of the employees atDunwoodie and requesting a meeting for the purpose of negotiating an agreement.About April 16, the Union filed a representation petition, Case No. 2-RC-13361.On May 5, a hearing was held on the petition at which Conard and employees AgnesSabol and Daniel Sabol appeared and testified.About May 15, the Regional Director issued his Decision and Direction of Electionand on June 15, following an election conducted on June 3, the Union was certified asthe bargaining representative for all maids, maintenance employees, and front officeemployees at Dunwoodie, excluding office clerical employees and the usual statutoryexclusions.B. Acts of interference,restraint,and coercionAgnes Sabol, wife of Daniel Sabol the discriminatee, was first employed at Dun-woodie about November 1962, and promoted to desk clerk in May 1963. As deskclerk her duties included registering and checking out guests, answering the switch-board, and taking care of complaints.Sabol stated that around the end of March 1964, she and other employees signedunion cards and at the time the union representative said he would notify the Com-panies by telegram of the Union's claim to represent them.Sabol testified she was at the switchboard when Conard received the Union's tele-gram on April 14, and after he had read it, he waived it in her face and shouted, "Youand your p- union ... I broke unions in Bistol, I'll break it here.... You are DUNRAIL CONSTRUCTION CO., INC., ETC.101nothing but elementary school children."1Conard then went out of the office to hiscar but ran back and told her, "Your husband will be the first to go." Sabol remarkedthat was good news and seemingly that ended the conversation.Shortly prior to the representation hearing, Altland, then assistant manager, toldSabol, in Conard's presence,that he was going to relieve her so she could attend thehearing.When Sabol asked, "What hearing," Conard remarked, "Let her GDuniontell her whathearing."Sabol, on cross-examination,stated that practically every day Conard warned thatshe and other employees would be discharged if they joined the Union,that "Wewould all be fired by the New York office."Sabol further stated that when Conard received a "letter" from the Board about themiddle of May, the Decision and Direction of Election,he cursed the Union andrepeated his earlier remarks that he had broken the union at Bristol.John Ward,employed as maintenance man since May 1963, testified that in April,about a week after the employees had signed union cards,Conard remarked theemployees were trying to get a union in the motel and Ward replied he knew nothingabout it.Conard declared he had broken a union before, Ward could not recall theplace, and that he would "break this one up here." Conard also stated it was "thefamily" who was promoting the Union,meaning the Sabols. In addition to her hus-band,Agnes Sabol had two sisters working at the motel, Florence Werner and EdnaDifiore.About a week later,and on other occasions,Conard said he wanted to getrid of Daniel Sabol and break up "the family,"because Daniel was a "troublemaker"and responsible for bringing in the Union.As appears below, Daniel Sabol was laidoff about May 9 and discharged May 12.Ward was with Conard in the office when Conard received the Decision and Direc-tion of Election around May 15, and, pointing to Daniel Sabol's name in the decision,he stated, "If it's the last thing I do, I'llmake sure that bnever gets back to workhere."Conard then went over to Agnes Sabo],who was at the switchboard,and said,"You and your punion,Agnes.You are trying to cause a lot of trouble aroundhere and trying to get Floie Werner and me [Ward]fired."During the period of the above conversations,Conard told Ward tovote againstthe Union;that if it got in Daniel Sabol would probably be made shop steward andWard would probably lose his job. Later Conard told Ward he understood the Union"was going to get in,"and if Ward would run for shop steward,he would try to per-suade some of the employees to vote for him.Seeve testified that he dismissed Rogers because,inter alia,he had overstaffed themotel, ran it in a loose manner, and"his relations were too good with the staff."Seevereplaced Rogers, sometime in March,with Conard,who had been doing a satisfactoryjob as manager at the Companies'motel in Bristol,Pennsylvania,and he instructedConard to straighten out the mess at Dunwoodie and get rid of excessive personnel.Seeve admitted that Conard reported the employees,without mentioning specificindividuals,were engaging in union activities"in very wildterms" and"violent expres-sions" and he told Conard it was none of his business,to let him, Seeve, handlematters pertaining to the Union.Seeve was in the hospital the greater part of May and during this period he receivedreports from his staff concerning the poor relationship between Conard and theemployees.He thereupon sent two staff members,William Bluestone and MissCozzens, to look into the matter and, after doing so, they advised Seeve the relation-ship between Conard and the employees was very bad.Seeve then decided to removeConard as manager of Dunwoodie and send him back to Philadelphia,which he did.When asked if Conard's opposition to the Union was one of the reasons for his trans-fer, Seeve replied:Well, I remember that he had been quite violent on the subject,although thatwas not the primary reason.The reason was he had established a very bad rela-tionship with the staff,probably partly because of the things he had said about theunion, but once having established that kind of relationship with the staff, hecould no longer operate as effectively as he should.Conard was present at the hearing but was not called as a witness by the Companies.IOne of the exhibits in the case, a letter to Daniel Sabol on Dunwoodie stationery,listsBristolMotor Inn, Philadelphia,Pennsylvania, as one of the Crossway Motorfacilities. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The discharge of Daniel SabolFor a number of years Sabot has been, and is, regularly employed by the YonkersFire Department. In December 1963 Sabot worked for a few days at Dunwoodie forwhich he was paid on a daily cash basis.About the middle of January 1964, Rogers told Sabot he was satisfied with his workand asked if he would work there steady on his time off from the fire department.='This was agreeable to Sabot and he was employed to assist Ward, the maintenanceman, in all general maintenance work.He was paid $2 an hour, was carried on theregular payroll, and was paid by check every Thursday. Sabot's duties includedpainting, repairing electrical appliances, beds, and chairs, mopping floors, assortingand storing linens, maintenance work on the grounds, and operation of the boiler.Sabol continued in his employment after Conard became manager and Conard toldhim he was satisfied with his work and complimented him for one of the painting jobshe had performed.From the commencement of organizational activities Sabot spoke in favor of, andurged the employees to join, the Union. It seems obvious from the record that Sabolsigned a union card although he was not questioned on that particular point.Sabot testified that he reported for work one night toward the end of April and ashe was entering the door, Conard waved a paper at him and stated, "This is from yourlousy union." Sabot said he had nothing to do with the Union, whereupon Conarddeclared, "What do you think, I don't know what's going on in this motel? I knowwhat's going on.You are a damned liar." Sabot asked if Conard wanted him toremain or leave and Collard told him to stay and do his work. Sabot continued inhis employment until discharged under circumstances set forth below.As already stated, a hearing was held on the representation petition on May 5, andboth the Sabols testified at the hearing.As appears in the Decision and Directionof Election, the Companies sought to exclude Agnes Sabot from the unit on the groundthat she was a supervisor and Daniel Sabot because he was a temporary employee.These contentions were rejected by the Regional Director and both the Sabots wereincluded in the unit.Agnes Sabol testified that on May 9, Conard said her husband was going to be laidoff and shortly thereafter she received a telegram from Dunwoodie, addressed toDaniel Sabo], stating, "Work available Monday May 19th if weather clear." 3AgnesSabot gave the telegram to her husband.By letter dated May 12, Conard notified Sabot that since the work for which he hadbeen hired had been completed, the Company had no further need of his services.Sabot was reemployed by Altland about May 23 and discharged on June 3. Onthe morning of June 3 the election was held, as directed, and won by the Union.4Sabol voted a challenged ballot in the election.As Sabot was leaving the motelaround 4 o'clock that afternoon, Altland told him he "wouldn't be needed any more."Sabot asked why he was being discharged and Altland replied "he was told that thepayroll would have to be cut."Sabot denied that at the time he was hired by Rogers in January, and rehired byAltland about May 23, there was any mention his employment was for a limitedperiod, or that he was hired for a specific job or jobs.He also stated that at the timeof his final discharge there was much maintenance work to be performed.Forinstance, Sabol was in the process of painting the swimming pool, at least two of themotel rooms needed painting, and there were table and floor lamps waiting to berepaired.Ward likewise testified there was a great deal of this work to be done when Sabotwas discharged.He also stated that thereafter he worked about 5 hours every Satur-day in order to do some of the work previously performed by Sabol.Ward furtherstated that after Sabot had been fired Altland used lifeguards to paint the rooms anddo odd jobs.The record also shows that since about April 26, the Companies have employed apart-time porter, Raymond Lioi.However, Lioi did no maintenance work and hisduties were entirely different from Sabot's, except perhaps that at times they bothcleaned bathrooms.2 Sabol explained he rotated shifts on the fire department.He worked a 10-hour dayshift from 8 am. to 6 p in. for 3 days, was off 48 hours, and then went on a 14-hournight shift from 6 p in. to 8 a.m for a 3-day period, when he was again off for 48 hours.3Actually Monday fell on May 18.4Agnes Sabol testified the outcome of the election was known about 9 o'clock thatmorning and shortly thereafter she heard Altland telephone the results to Bluestone.The Board's records show that of the 14 eligible voters, 8 voted for the Union, 5 against,and 1 ballot challenged. DUNRAIL CONSTRUCTION CO., INC., ETC.103Seeve testified he was responsible for the operations of some 30 different properties,consequently he could not spend much time with individual officials and employees inthese enterprises.Concerning Dunwoodie,Seeve stated that he ran the motel on thebasis of reports and in the period January through June 1964,he made only severalvisits to this facility.As a result of reports from Dunwoodie,Seeve decided to dis-miss Rogers because his relationship with the employees was "too good"and becausehe hired Sabol as a second maintenance man, paying him out of petty cash,and whenhe instructed Rogers he had no authority to make such an arrangement,Rogers cir-cumvented his instructions by hiring Sabol as a permanent employee.About a week after Conard became manager,he telephoned Seeve to request thatSabol be retained as second maintenance man for a short time in order to catch up onthe maintenance work. Seeve asked what type of work he had for Sabol and Conardtold him painting, primarily.Seeve said he did not like maintenance men to paint,that if the motel had to be painted they could get a contractor,but he authorizedConard to retain Sabol"for a short time."However,Seeve cautioned Conard it wascompany practice to have only one maintenance man at each of its facilities, thatDunwoodie did not warrant the employment of a second maintenance man, and thathe was going to watch the situation closely.Conard reported regularly on the paint-ing matter and finally Seeve told Conrad he had had enough to discharge Sabol.Obviously,Seeve issued the above instructions shortly before Sabol's actual discharge,which occurred about May 12. Seeve admitted he was fully aware of union activitiesat the time,but stated he did not know Sabol was engaging in such activities,or thatSabol was even the second maintenance man.On May 19, the original charge was filed and served on the Companies on May 20.It is undisputed Sabol was reemployed by Aitland about May 23 and again dis-charged on June 3. Seeve testified that in going over the various payrolls, seeminglyafter leaving the hospital in the latter part of May, he saw that Altland had rehired asecond maintenance man, so he called Altland and told him he had no authority to doso and to discharge this man at once.When asked to define the authority of themanagers,Seeve answered,"The authority of the manager is to act only to the degreein which I let him or stop him." Later, on cross-examination,Seeve testified Aitlandstated he rehired Sabol to paint the swimming pool and he told Altland he did not liketo hire a man for that purpose, that it could be performed by a contractor.On June 3, 8,and 29, amended charges were filed which were timely served uponthe Companies.On June 1 counsel for the Companies wrote the Regional Office concerning thecharges and stated that Sabol "was fired because he was unavailable for employmentafter repeated requests that he appear for work." Seeve explained that at the time heinstructed Conard to get rid of the second maintenance man in May, Conard said hehad hired or had a porter, Raymond Lioi, and when Seeve asked if he could use thesecond maintenance man as a porter Conard said he could not because he wasemployed by the fire department.Seeve thereupon told Conard to discharge thesecond maintenance man and keep the porter.Sometime later, apparently 2 weeksbefore the hearing,Seeve told Altland and Bluestone to offer Sabol a job as porterto avoid "all this unpleasantness."Seeve, likewise,advised the Regional Office of the reasons for Sabol's discharge ina letter addressed to the office dated "June 4, 1964," which date is obviously erroneous.Thus, the letter acknowledges receipt of a copy of the second amended charge, whichwas filed on June 8, and alleges the discriminatory discharge of Sabol on June 3. Theletter also bears a stamp indicating it was received by the Regional Office on June 30.In his letter,Seeve stated that Sabol was terminated on May 7, "because we no longerneeded his services . . ." andAt the time we terminated his employment,and at the present,we have main-tained,and do maintain,two full-time maintenance men.We find that we nolonger needed the services of an additional temporary maintenance man.It seems clear,therefore, the letter covers both the discharge of May 7 and June 3.When questioned concerning the reasons stated therein, Seeve answered, "It was baddrafting."Altland did not testify at the hearing.6 Counsel for the Companies furnished the General Counsel with certain payroll orother records covering the Dunwoodie employees during the period January throughSeptember 1964Although the General Counsel conducted a rambling,pointless cross-examination of Seeve on the basis of these records,neither counsel offered the records asan exhibit nor did they stipulate the purport or meaning thereof 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and Concluding FindingsHere, the basic issue is whether there is substantial evidence, considering the recordas a whole, to support the allegations of the complaint that the Companies engagedin acts and conduct in violation of Section 8(a)(1) and (3) of the Act.From the testimony of the Sabols and Ward detailed above, which stands undenied,I find that Conard openly and consistently made known his bitter opposition andresentment of the Union to the employees from the very outset of the union movementuntil he was replaced as manager, sometime around the middle of May. In the courseof his campaign against unionization, Conard cursed and abused the Sabols for bring-ing the Union into the motel and declared he would break the Union, the same as hebroke a union at another facility.Conard also announced that he was going to getrid of Daniel Sabol because he was a "troublemaker" and the instigator of the Unionand, after discharging Sabol about May 12, declared that he would never work atDunwoodie. Likewise, Conard constantly threatened Agnes Sabol that she and otheremployees would be discharged if they joined the Union.Conard also urged Wardto vote against the Union in the forthcoming election and warned him if the Unionwon the election Daniel Sabol would become shop steward and Ward would probablylose his job.Seeve admitted Conard reported on the union movement at the motel and statedhis opposition to the Union "in very wild terms" and "violent expressions." Seevesimply told Conard that the Union was none of his business, that Seeve himself wouldhandle such matters.The record, as well as the stipulation of the parties, conclusively proves that Conardwas employed as a supervisor as the term is defined in Section 2 (11) of the Act. Con-sequently, the Companies, in line with long-established precedent, were, and are,responsible for Conard's campaign against the Union including his antiunion state-ments and threats to discharge adherents of the Union 6Although the Companies recognize and accept this doctrine, nevertheless, they seekto avoid responsibility for Conard's acts and statements on the grounds they wereneither authorized nor ratified and that his removal as manager prior to the electioneffectively cured the unlawful effect, if any, of his personal antiunion declarations andconduct.In their first contention the Companies conveniently attempt to apply theagency test to determine responsibility for Conard's acts and statements.7Plainly,the record not only precludes any basis for the agency theory, but, affirmatively, showsthat Conard was the top management official at Dunwoodie and the Companies stipu-lated that he was employed in a supervisory capacity.With respect to the secondcontention, it is clear from Seeve's own testimony that Conard's hostility to the Unionwas not the reason for his removal as manager. Furthermore, Seeve took no stepswhatever to disavow or repudiate Conard's reprehensible conduct nor did he everadvise the employees of their right to form, join, or assist the Union and that the Com-panies had no objection to their exercising their right to do so. I find no merit in theabove contentions and that the Companies were, and are, responsible for the acts andstatements of Conard.6lnternational Association of Machinists,Tool and Die MakersLodgeNo. 35(SerrickCorp) v N L.R B ,311 U S 72, 80;H. J. Heinz Company v. N.L.R.B.,311 U.S. 514,518-521;N.L.R B.v.Pallette Stone Corporation,Inc.,283F. 2d 641(C.A.2) ; Local636of theUnitedAssociationof Journeymen and Apprentices of the Plumbingand Pipe FittingIndustry of the U S. and Canada AFL-CIO (DetroitAssn.of Plumbing Contractors) v.N.L.R.B.,287 F. 2d 354, 358-360 (C A.D C.).7The cases cited by counsel are inapplicable in the present situation. InN.L R B.v.Henry Mayer, d/b/a Cherokee Hosiery Mills,196 F. 2d 286,290 (C.A. 5), the courtheld the mere fact the employer may have benefited from unsolicitedand unauthorizedacts of a friend, who had no connection with the business, although constituting unfairlabor practices, was insufficient to establish an agency relationship between the employerand his friendInN L R.B. v. Russell Mfg. Co., Inc., et al.,187 F. 2d 296 (C A. 5),the court likewise held the evidence insufficient to establish agency relationship betweenthree individuals and the corporate respondents where the individuals were not employeesof the respondent and hadno connection with the business.N.L.R B. vSparks-Withington Co.,119 F. 2d 78 (C.A. 6), involved isolated statements by two supervisoryemployees made in the course of a campaign between a UAW localand an allegeddominated union. In denying enforcement of the order, the court held the company hadmaintained a hands-off policy in the matter and the statements amounted to nothingmore than expressions of personal opinion, which left the employees unmoved. DUNRAIL CONSTRUCTION CO., INC., ETC.105Having found that Conard engaged in the aforegoing acts and conduct, I furtherfind the Companies thereby interfered with, restrained, and coerced the employees inthe exercise of the rights guaranteed them in Section 7 of the Act, in violation of Sec-tion 8(a) (1) thereof.It isundisputed Sabot was laid off about May 9, discharged May 12, reemployedabout May 23, and finally discharged on June 3. Seeve claimed he had no knowledgeof Sabot's union activities, or that he was even employed as the secondmaintenanceman, andthat Sabot's terminations were made for economic reasons; namely, theelimination of the second maintenance man.In summary, the facts, which are undenied, establish that Conard warned the Sabolsthat he intended to discharge Daniel because of their activity on behalf of the Unionand told Ward that he was going to fire Sabot for the reason that he was a "trouble-maker" and responsible for bringing the Union into the motel.The record also dis-closes that the Companies objected to the inclusion of the Sabols in the bargainingunit described in the representation petition and that the Sabols testified at the repre-sentation hearing held on May 5. Sabot was thereupon laid off about May 9, anddischargedMay 12. On May 14, the Decision and Direction of Election issuedwhereinthe Companies objections were overruled and the Sabols held to be properlyincluded in the unit. Upon receiving a copy thereof, Conard told Ward that he wouldmake sure Sabot would never work at the motel and warned Agnes Sabot about stir-ringup trouble with the Union and trying to get her sister and Ward fired.Certainly if there was ever a case where knowledge of union membership andactivity and unlawful motivation in effectuating a discharge was proven beyond alldoubt, it is this case.As I have found Conard to be the top supervisor at Dunwoodiesuch knowledge and motivation must be imputed to the Companies. In view of theevidence herein, I find Seeve's testimony that he had no knowledge of Sabot's unionactivities, or even his employment, is simply incredible and unbelievable.It is conceded Sabot was reemployed by Altland on May 23. Sabot testified he wasreemployed in the same capacity and performed the same duties as he had priorthereto and there was no mention that he was being rehired for a specific job or term.Sabot continued to work until June 3, the date of the election, when he was dischargedthat afternoon by Altland for the reason that "the payroll would have to be cut."Altland, of course, was not called as a witness at the hearing. Seeve related thatwhen he discovered from the payrolls that Altland had rehireda second maintenanceman he called Altland and told him he had no authority to do so and to dischargethisman at once.Seeve's testimony that he ordered Sabot's discharge for economicreasons standsalone in the record.Thus, Altland, who actually discharged Sabot andwho was in the bestpositionto describe maintenance conditions at the motelat timesmaterial herein,did not testify, nor did the Companies produce any records to supportSeeve's testimony.The failure, therefore, to adduce such evidence warrants the infer-ence thatitwould not have been favorable to them.8On the other hand both Sabot and Ward testified there was much maintenance workto be done at the time of Sabot's discharge.Ward further stated that subsequent toJune 3, he worked about 5 hours every Saturday in order to perform some of the jobspreviously performed by Sabot and that lifeguards were used to paint rooms and doodd jobs.This evidence, of course, deflates the argument that the Companies' failureto replace Sabotindicateshis discharge was for economic reasons.Again, as set forth above, the Companies gave conflicting reasons for the discharge.Thus, theircounselstated in his letter to the Regional Office that Sabot was fired onMay 9, because he was unavailable for employment after repeated requests that hereport for work.Later, Seeve advised the Regional Office that Sabot was dischargedon bothoccasionsbecause he had "two full time maintenancemen" atDunwoodie anddid not need Sabot.On the basis of the foregoing findings, I have no difficultyin furtherfinding thatSabot was laid off about May 9, and discharged on May 12 and June 3, respectively,by reason of hisunionmembership and activities, not for economicreasons.But,assumingthere was some merit in the Companies'contentionthe result would be thesame for themere existenceof valid cause for dischargeisno defense when actualmotivation is based onantiunionconsiderations.°8Interstate Circuit v. United States,306 U.S 208, 225-226;N.L.R B. v. Remington Rand,Inc.,94 F. 2d 862, 871 (C.A. 2);Spartanburg Sportswear Company,116 NLRB 1914, enfd.246 F. 2d 366 (CA. 4).8N L.R.B. v Revere Metal Art Company, Inc,287 F. 2d 632 (C.A. 2) ;N.L.R B. v.WTtiJ, Inc.,268 F. 2d 346 (C.A.5) ; N.LR.B.v. SoloCup Company,237 F. 2d 521, 525(C A.8) ; N L.R B. v. Jack Lewis and Joe Levitan, d/b/a California Footwear Company,et al.,246 F.2d 886, 890(C.A. 9). 106DECISIONSOF NATIONALLABOR RELATIONS BOARDBy laying off and discharging Daniel Sabol in the manner found herein the Com-panies thereby violated Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in connec-tion with the operations of the Respondents set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYI shall recommend the conventional remedy for the unfair labor practices foundherein; namely, that the Respondents cease and desist therefrom and post appropriatenotices.Having found the Respondents discriminatorily laid off and discharged Daniel Sabolabout May 9 and June 3, 1964, respectively, I shall recommend that the Respondentsoffer him immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights and privileges, and makehim whole for any loss of earnings he may have suffered by reason of the Respondents'discrimination against him.Backpay, with interest at the rate of 6 percent per annum,shall be computed in the manner set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.The unfair labor practices herein found, including the discharge of Daniel Sabol,are such as to indicate an attitude of opposition to the purposes of the Act generally.In these circumstances a broad cease-and-desist provision is necessary to effectuatethe policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.By threatening employees with discharge if they joined or assisted the Union theRespondents have engaged in unfair labor practices affectingcommercewithin themeaning of Section 8(a) (1) and Section 2(6) and (7) of the Act.2.By discriminatorily laying off and discharging Daniel Sabol because of his unionmembership and activity the Respondents have engaged in unfair labor practicesaffecting commerce within themeaningof Section 8(a)(3) and (1) and Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusionsof law, and pur-suant to Section 10(c) of the Act, I recommend that the Respondents, Dunrail Con-struction Co., Inc., and Crossway Motor Hotels, Inc., their officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge because of their membership andactivities in behalf of Hotel, Restaurant Employees and Bartenders Union, Local 178,Hotel & Restaurant Employees' & BartendersInternationalUnion, AFL-CIO, orany otherlabor organizationof its employees.(b)Discouragingmembership in and activity on behalf of the above-namedUnion, or any other labor organization of its employees, by laying off or dischargingDaniel Sabol, or otherwise discriminating against him, or any of their employees, inregard to their hire or tenure of employment or any term or condition of employ-ment, except as permitted by the proviso to Section 8(a)(3) of the Act.(c) In any othermannerinterfering with,restraining,or coercing their employeesin the exercise of the rights guaranteed to them in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act-(a)Offer to Daniel Sabo] immediate and fullreinstatementto his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay he may have suffered by reasonof the Respondents' discriminationagainsthim, together with interest at the rate of6 percent per annum, in the manner set forth in the section entitled "The Remedy."(b)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordance DUNRAIL CONSTRUCTION CO., INC., ETC.107with the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary or useful todetermine the amountof backpaydue and the rights of reinstatement under theterms of this Recommended Order.(d) Post at their Dunwoodie Motor Inn, at Yonkers,New York, copies of theattached notice marked"Appendix."10Copies of said notice,to be furnished bythe Regional Director for Region 2, shall, after being duly signed by the Respond-ents' representative,be posted by the Respondents immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days thereafter,in conspic-uous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insure that said notices arenot altered,defaced,or covered by any other material.(e)Notify the said Regional Director,in writing,within 20 days from the dateof the receipt of this Decision and Recommended Order, what steps the Respond-ents have taken to comply herewith.11It is further recommended that unless on or before 20 days from the date ofreceipt of this Decision and Recommended Order, the Respondents notify the saidRegional Director in writing that they will comply with the above RecommendedOrder, the National Labor Relations Board issue an Order requiring them to takesuch action.10 If this Recommended Order Is adopted by the Board,the words"aDecision andOrder" shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice.If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words"a Decisionand Order."u If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 2, in writing,within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board,and in order to effectuate the policiesof theLabor ManagementRelationsAct, we herebynotify our employees that:WE WILL NOTthreaten our employeeswithdischarge because of their mem-bershipin and activities on behalf of Hotel,Restaurant Employees and Bar-tenders Union,Local 178,Hotel & Restaurant Employees'&Bartenders Inter-national Union,AFL-CIO, or any otherlabor organization of our employees.WE WILL NOTdiscourage membership in and activity on behalf of the above-namedUnion,or any otherlabororganization of our employees,by laying offor discharging,or otherwise discriminating against our employees in regard totheir hire or tenure of employment,or any termor condition of employmentWE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployees in the exercise of the rights guaranteedthemin Section7 of the Act,except to the extent that such rightmay be affected by anagreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a) (3) ofthe Act.WE WILLoffer Daniel Sabol immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and make himwhole for any loss of payhe may havesuffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-namedUnion or any other Union.DUNRAIL CONSTRUCTION CO., INC., andCROSSWAY MOTOR HOTELS, INC,Employer.Dated-------------------By-------------------------------------------(Repreaentative)(Title) 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We willnotify the above-named employee if presently serving in theArmedForces of the United States of his right to full reinstatement upon applicationin accordancewiththe SelectiveService Actand the UniversalMilitary Trainingand ServiceAct of1948, as amended,after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.Employees may communicate directly with the Board'sRegional Office, SquibbBuilding, Fifth floor,745 Fifth Avenue, New York, New York,TelephoneNo. 751-5500, if they have any question concerning this notice or compliancewith itsprovisions.Herrin Transportation CompanyandHugh M.Miller,attorneyfor and on behalf of the following individuals:Joe Tinkle,Willie Johnson,Robert Hoke,Willie C. Rose, James Volter,George Fontenette,James Washington,Thomas Gary, C. R.Samuels,R. J. Washington.CaseNo. 23-CA-1730.Febru-ary 17, 1965DECISION AND ORDEROn May 14, 1964, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the attachedDecision.Thereafter, the Respondent filed exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegatedits powersin connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Board has considered theTrial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case,and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner,' except as modifiedherein.1.In agreementwith the Trial Examiner, we find that theRespondentunlawfullyassistedand contributed support to theHerrinEmployees Shop Committee.In this connection,we relyparticularly upon the Respondent's continued recognition of this1These findings and conclusions are based,in part, upon credibility determinations oftheTrialExaminer,towhich the Respondent has excepted,alleging that the TrialExaminer was biased and prejudiced.After a careful review of the record,we concludethat the Trial Examiner's credibility findings are not contrary to the clear preponder-ance of all the relevant evidence.Accordingly,we find no basis for disturbing the TrialExaminer's credibility findings in this case, and reject the charge of bias and prejudice,Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3).151 NLRB No. 10.